USCA4 Appeal: 21-1493          Doc: 65              Filed: 06/14/2022   Pg: 1 of 3




                                                     UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                       No. 21-1493


        BEL AIR AUTO AUCTION, INC.,

                                Plaintiff - Appellant,

                        v.

        GREAT NORTHERN INSURANCE COMPANY,

                                Defendant – Appellee.

        -----------------------------------------

        AMERICAN PROPERTY CASUALTY INSURANCE ASSOCIATION;
        NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES,

                                Amici Supporting Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:20-cv-02892-RDB)


        Submitted: June 9, 2022                                                  Decided: June 14, 2022


        Before WYNN, THACKER, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lawrence J. Gebhardt, Gregory L. Arbogast, Robert T. Nanovsky,
        GEBHARDT & SMITH LLP, Baltimore, Maryland, for Appellant. Gabriela Richeimer,
USCA4 Appeal: 21-1493      Doc: 65         Filed: 06/14/2022    Pg: 2 of 3




        M. Addison Draper, CLYDE & CO US LLP, Washington, D.C.; Jonathan D. Hacker,
        Bradley N. Garcia, Jenya Godina, O’MELVENY & MYERS LLP, Washington, D.C., for
        Appellee. Wystan M. Ackerman, ROBINSON & COLE LLP, Hartford, Connecticut;
        George E. Reede, Jr., ZELLE LLP, Washington, D.C.; Laura A. Foggan, CROWELL &
        MORING LLP, Washington, D.C., for Amici American Property Casualty Insurance
        Association and National Association of Mutual Insurance Companies.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1493         Doc: 65       Filed: 06/14/2022     Pg: 3 of 3




        PER CURIAM:

               Bel Air Auto Auction, Inc. (“Bel Air”) appeals the district court’s order denying Bel

        Air’s Fed. R. Civ. P. 56 motion for summary judgment and granting Great Northern

        Insurance Company’s (“Great Northern”) Fed. R. Civ. P. 12(c) motion for judgment on the

        pleadings in Bel Air’s declaratory judgment action. Bel Air’s claims stem from Great

        Northern’s denial of insurance benefits Bel Air asserts Great Northern owed it to cover

        business loss Bel Air incurred during the COVID-19 pandemic. We have reviewed the

        record and find no reversible error. Accordingly, we affirm the district court’s order. See

        Bel Air Auto Auction, Inc. v. Great N. Ins. Co., No. 1:20-cv-02892-RDB (D. Md. April 14,

        2021); see also Uncork & Create LLC v. Cincinnati Ins. Co., 27 F.4th 926, 933-34 (4th

        Cir. 2022) (holding that insurance “policy’s coverage for business income loss and other

        expenses d[id] not apply to [plaintiff’s] claim for financial losses [caused by the COVID-

        19 pandemic] in the absence of any material destruction or material harm to its covered

        premises” and further “observ[ing] that our holding is consistent with the unanimous

        decisions by our sister circuits, which have applied various states’ laws to similar insurance

        claims and policy provisions”).        We deny Bel Air’s motions to defer and for

        reconsideration.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED



                                                      3